Title: From George Washington to Thomas McKean, 13 August 1781
From: Washington, George
To: McKean, Thomas


                        
                            Sir
                            Head Quarters Dobb’s Ferry 13th Augst 1781.
                        
                        I have been honored with your Excellency’s favors of the 28th ulto and 3d 7th and 9th Insts.
                        I esteem myself happy in a personal communication with Mr Morris & Mr Peters. good consequences must
                            certainly result from taking up the affairs of the next campaign at so early a period as the present.
                        I shall in obedience to the order of Congress transmit their resolve respecting the treatment of our marine
                            prisoners to the officer commanding the british Fleet at New York—but I think it more than probable that he will have
                            address enough to procure the materials to frame an answer similar to that which was made to the last remonstrance on the
                            same subject. These were no others than ample certificates under the hands of several of our Captains and Mates then
                            remaining on board the prison Ships—that the charges of ill treatment were in every respect groundless.
                        I have information that a Float of twenty sail entered the hook on saturday last—Genl Foreman, my informant,
                            was of opinion they were from Virginia. I expect to hear from him again every moment, with a certain Account from whence
                            they were. I have the honor to be Your Excellencys Most obedient Servant
                        
                            Go: Washington
                        
                    